Case 3:19-cv-00221-TMB Document 5-4 Filed 11/14/19 Page 1 of 4Exhibit D
                                                             Page 1 of 4
Case 3:19-cv-00221-TMB Document 5-4 Filed 11/14/19 Page 2 of 4Exhibit D
                                                             Page 2 of 4
Case 3:19-cv-00221-TMB Document 5-4 Filed 11/14/19 Page 3 of 4Exhibit D
                                                             Page 3 of 4
Case 3:19-cv-00221-TMB Document 5-4 Filed 11/14/19 Page 4 of 4Exhibit D
                                                             Page 4 of 4
